COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ex Parte Matthew Ware

Appellate case number:      01-16-01015-CR

Trial court case number:    N/A (Unfiled case)

Trial court:                County Court of Chambers County

        On December 30, 2016, this Court received a brief from counsel for appellant,
Matthew Ware, who appeals from the trial court’s order, signed on December 20, 2016,
denying his pre-trial petition for a writ of habeas corpus. Appellant claims that after the
State arrested him on a Class B misdemeanor accusation of theft of property, between
$100-$750, on November 7, 2016, he remains in custody without any formal charge or a
notice of transfer of court filed. See TEX. PENAL CODE ANN. § 31.03(a), (e)(2)(A) (West
Supp. 2016). Thus, appellant claims that the trial court abused its discretion in denying
his petition because Article 17.151 requires releasing him on a personal bond if the State
is not ready for trial within the 15-day deadline for misdemeanors punishable up to 180
days in jail. See TEX. CODE CRIM. PROC. ANN. art. 17.151, § 1 (3) (West Supp. 2016).
        Although no trial court cause number has been assigned yet, this is an accelerated
appeal governed by Rule 31. See TEX. R. APP. P. 31.1. Accordingly, the Court
ORDERS the county clerk to assign a cause number and file the clerk’s record, and the
trial court’s certification of appellant’s right of appeal, within 10 days of the date of this
order. See id. 25.2(a)(2), (d), 34.5(a)(12), 31.1, 31.3, 37.1. The Court further ORDERS
the court reporter to file the reporter’s record, or an info sheet stating that no hearing was
recorded, within 10 days of the date of this order. See id. 31.1, 31.3.
      Finally, the Court ORDERS the State to file its appellee’s brief, if any, within 20
days of the date of this order. See TEX. R. APP. P. 31.1, 31.3.
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                   
Date: January 3, 2017